Citation Nr: 1229495	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for erectile dysfunction.

3.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease from October 9, 2003, to October 24, 2004; in excess of 60 percent from October 25, 2004 to January 24, 2006; in excess of 30 percent from January 25, 2006 to April 16, 2006; and in excess of 60 percent from April 17, 2006.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected PTSD. 

6.  Entitlement to service connection for lung cancer, to include as secondary to herbicide exposure in service.

7.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for chronic obstructive pulmonary disease (COPD).

8.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.

9.  Entitlement to an effective date earlier than October 9, 2003, for the grant of service connection for coronary artery disease.

10.  Entitlement to an effective date earlier than September 20, 2010, for the grant of special monthly compensation based on loss of use of a creative organ.

11.  Entitlement to an effective date earlier than October 25, 2004, for the grant of special monthly compensation based on housebound criteria being met.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to November 1967 and in the U.S. Navy from November 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2006, the RO denied a rating in excess of 50 percent for PTSD, and continued a denial of service connection for COPD on the grounds that the evidence received was not new and material.  The Veteran had previously testified at an RO hearing in February 2006.  He appealed these denials to the Board, which remanded the claims in January 2010 for further development.

In March 2011, the RO granted service connection for erectile dysfunction and assigned a noncompensable rating and special monthly compensation for loss of use of a creative organ effective September 20, 2010.  Service connection for hypertension and GERD was denied, and the RO continued a denial of service connection for hearing loss on the grounds that the evidence received was not new and material.

In September 2011, the RO granted service connection for coronary artery disease and assigned a 10 percent rating from October 9, 2003, to October 24, 2004; a 60 percent rating from October 25, 2004 to January 24, 2006; a 30 percent rating from January 25, 2006 to April 16, 2006; and a 60 percent rating from April 17, 2006.  Special monthly compensation based on housebound criteria was also granted from October 25, 2004 to January 25, 2006, and from April 17, 2006.

In November 2011, the RO denied service connection for lung cancer.

The Board notes that portions of the Veteran's records are located in the Virtual VA system.  In order to facilitate the quick processing of claims, the Virtual VA paperless claims processing system is utilized.  A highly secured electronic repository is used to store and review documents involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal contains information stored in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for PTSD, and service connection for hypertension and GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Throughout the initial rating period, the Veteran has not had any penile deformity.  He has been awarded special monthly compensation (SMC) for the loss of use of a creative organ.

2.  Prior to October 25, 2004, the Veteran's coronary artery disease was manifested by left atrial dilatation and left ventricle ejection fractions of at least 52 percent.

3.  From October 25, 2004 to January 24, 2006, the Veteran's coronary artery disease was manifested by a left ventricle ejection fraction of 50 to 55 percent.

4.  From January 25, 2006 to April 16, 2006, the Veteran's coronary artery disease was manifested by a left ventricle ejection fraction of 73 percent, as well as a single episode of congestive heart failure.

5.  From April 17, 2006, the Veteran's coronary artery disease was predominantly manifested by left ventricle ejections of at least 30 percent, as well as a single episode of congestive heart failure.

6.  The Veteran has lung cancer that is presumed to have been incurred in service.

7.  The Veteran did not appeal an August 2002 rating decision that denied service connection for COPD.

8.  Evidence received since the August 2002 rating decision, when viewed collectively with the other evidence of record, does not substantiate a previously unestablished element of his claim for COPD and does not raise a reasonable possibility of substantiating the claim.

9.  The Veteran did not appeal a June 2007 rating decision that declined to reopen the Veteran's claim for service connection for hearing loss.

10.  Evidence received since the June 2007 rating decision, when viewed collectively with the other evidence of record, does not substantiate a previously unestablished element of his claim for hearing loss and does not raise a reasonable possibility of substantiating the claim.

11.  The Veteran filed his claim of entitlement to service connection for erectile dysfunction on September 20, 2010; service connection was granted in a March 2011 rating decision, which assigned an effective date of September 20, 2010.

12.  The Veteran filed his claim of entitlement to service connection for coronary artery disease on September 20, 2010; service connection was granted in a September 2011 rating decision, which assigned an effective date of October 9, 2003.

13.  The Veteran did not file a claim for special monthly compensation benefits at the housebound rate.



CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7522 (2011).

2.  Prior to October 25, 2004, the criteria for a 30 percent rating for coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2011).

3.  From October 25, 2004 to January 24, 2006, the criteria for a rating in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2011).

4.  From January 25, 2006 to April 16, 2006, the criteria for a rating in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2011).

5.  From April 17, 2006, the criteria for a rating in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2011).

6.  Lung cancer was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

7.  The August 2002 rating decision that denied service connection for COPD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

8.  New and material evidence has not been received to reopen a previously denied claim of service connection for COPD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

9.  The June 2007 rating decision that continued a denial for service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

10.  New and material evidence has not been received to reopen a previously denied claim of service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

11.  The criteria for an effective date earlier than September 20, 2010, for the grant of special monthly compensation for loss of use of a creative organ have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

12.  The criteria for an effective date earlier than October 9, 2003, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.816 (2011).

13.  The criteria for an effective date earlier than October 25, 2004, for the grant of special monthly compensation benefits at the housebound rate have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.351 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, letters dated in September 2005, February 2006, October 2010, and August 2011 were sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claims; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating in a March 2006 letter.  See Dingess.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letters provided to the Veteran in February 2006 and October 2010 included the criteria for reopening previously denied claims, the criteria for establishing service connection, and information concerning why the Veteran's claims were previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

With respect to the Veteran's claims for earlier effective dates, those claims represent a downstream issue from that of service connection, and therefore another VCAA notice is not required. VAOPGCPREC 8-2003.  This appeal is from the initial effective date assigned with the grant of service connection, and the statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess, supra.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, VA opinions, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities, and that additional VA opinions were also obtained.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations and opinions obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating the Veteran's coronary artery disease and erectile dysfunction; and provide an opinion, to the extent possible, regarding the etiology of the Veteran's claimed COPD and lung cancer.  

Furthermore, a VA examination need not be provided for the Veteran's application to reopen a claim for entitlement to service connection for hearing loss.  In the absence of new and material evidence of record, the duty to assist by affording the Veteran a VA examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am.  v.  Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach).  As discussed below, the Board finds that new and material evidence has not been received, and reopening the Veteran's claim for hearing loss is not warranted.  Therefore, an examination is not required.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

A.  Erectile Dysfunction

1.  Diagnostic Code

The Veteran is currently assigned a noncompensable rating under Diagnostic Code 7522 for his erectile dysfunction.  Under that Diagnostic Code, deformity of the penis with loss of erectile power warrants a 20 percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).  Disabilities rated under this Diagnostic Code are also reviewed for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  Id.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.


2.  Evidence

An August 2002 ultrasound revealed a small left testicle within the distal inguinal canal, as well as bilateral testicular microcalcifications.  Additional private records dated December 2002 indicate the Veteran had an undescended left testicle.

The Veteran underwent a VA examination in February 2011.  His wife stated that they were told by their VA doctor that the Veteran's erectile dysfunction was secondary to medication prescribed for his PTSD.  The Veteran denied any history of significant genitourinary conditions.  Examination revealed no peripheral edema.  Neurological findings were normal.  The examiner concluded that it was at least as likely as not that the Veteran's erectile dysfunction was secondary to use of medication for the treatment of PTSD.

The Veteran's wife submitted a September 2011 statement in support of the Veteran's claim.  She noted that he could not bend his penis or have any sexual encounters.  He also had a device, described as a band holding one testicle in place, which prevented him from having erections.  In an additional statement, she stated that this device, and the Veteran's displaced testicle, was essentially equivalent to a deformity.  Finally, in a March 2012 statement, she stated that his erectile dysfunction was caused by medications.

3.  Analysis

Based on the evidence of record, an initial compensable rating is not warranted for the Veteran's erectile dysfunction.  As noted above, a 20 percent rating is assigned when there is deformity of the penis with erectile dysfunction.  In this case, the competent medical evidence shows that the Veteran's loss of erectile power is due to medication.  There is no competent evidence to indicate that the Veteran's condition is manifested by any physical deformity of the penis.  In addition, while special monthly compensation may also be awarded under Diagnostic Code 7522, the Veteran is already in receipt of such compensation.

The Board has considered medical evidence of the Veteran's testicular condition, as well as statements about that condition made by the Veteran's wife.  However, the Veteran is not service connected for a testicular disability, and the evidence of record does not demonstrate that such a disability is attributable to the Veteran's service-connected erectile dysfunction.  Therefore, consideration of this condition in rating the Veteran's service-connected disability is not appropriate.

B.  Coronary Artery Disease

1.  Diagnostic Code

The Veteran's coronary artery disease has been rated under Diagnostic Code 7005.  A 10 percent rating was assigned from October 9, 2003, to October 24, 2004.  A 60 percent rating was assigned from October 25, 2004 to January 24, 2006.  A 30 percent rating was assigned from January 25, 2006 to April 16, 2006.  A 60 percent rating was assigned from April 17, 2006.

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs (metabolic equivalent)  but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2011).

Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Id.

Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left  ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent, is rated 60 percent disabling.  Id.

Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of less than 30 percent, is rated 100 percent disabling.  Id.

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 (2011).

2.  Evidence

VA treatment records dated June 2003 show an LVEF of 60 percent.  In August 2003 and October 2003, it was 52 percent.  Additional records dated October 2004 reflect an LVEF of 50 to 55 percent.  There was mild left atrial dilatation, which the treating physician noted had been present since June 2003.  

Private treatment records dated January 2006 show an LVEF of 73 percent.

A February 2006 x-ray showed no congestive heart failure.  However, in March 2006, the Veteran was seen with complaints of progressive shortness of breath, as well as bilateral ankle swelling.  He was diagnosed with a likely congestive heart failure exacerbation.

Additional records dated April 2006 reflect an LVEF of 45 to 60 percent.

VA records dated January 2009 reflect an LVEF of 45 percent, but that assessment was complicated by limited windows and heart rate variability.  An x-ray showed no evidence of congestive heart failure.

The Veteran underwent a VA examination in February 2011.  He reported taking continuous medication to treat his condition.  There was no history of myocardial infarction, bypass surgery, or other significant cardiac surgery.  The examiner noted that the Veteran did not have congestive heart failure.  The examiner estimated that the Veteran could perform 3 to 5 METs, and that such activity would result in dyspnea, fatigue, and angina.   The Veteran's LVEF was 45 percent.  The examiner noted evidence of cardiac hypertrophy or dilatation based on an echocardiogram from October 2004.

Private treatment records also dated March 19, 2011 reflect an LVEF of only 25 to 30 percent.  However, VA treatment records dated March 21, 2011 show the Veteran's LVEF was 50 percent.  

In August 2011, the Veteran's LVEF was 30 to 35 percent.  Additional records show findings of congestive heart failure.

A VA opinion was obtained in September 2011.  The examiner reviewed the claims file, and noted that the Veteran had multiple cardiac conditions, including coronary artery disease, chronic atrial fibrillation, and valvular heart disease (mitral insufficiency).  Due to the significant overlap in symptoms and effects, she could not differentiate which symptoms were attributable to specific diagnoses without resorting to mere speculation.

The Board notes that there is an undated note from the Veteran's VA doctor which stated that the Veteran had a left ventricle ejection fraction of 40 percent.  The note was received by VA in September 2011.

3.  Analysis

As noted above, the Veteran was assigned staged ratings for his coronary artery disease.

A 30 percent rating is warranted prior to October 25, 2004.  The Board notes that the Veteran's LVEF percentages during that period were 60, 52, and 52, and that there is no METs data for this period.   However a 30 percent rating is also appropriate when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Here, records show that the Veteran had left atrial dilatation since July 2003.  Therefore, the 30 percent rating is satisfied prior to October 25, 2004.  A higher 60 percent rating is not warranted, as there is no indication of an LVEF of 30 to 50 percent, or physical exertion limited to 5 METs or less.  There is also no indication that the Veteran experienced any congestive heart failure during this period.

From October 25, 2004, to January 24, 2006, a rating in excess of 60 percent is not warranted.  As noted above, the higher 100 percent rating requires chronic congestive heart failure, or a workload of 3 METs or less, or an LVEF of less than 30 percent.  The only pertinent finding during this period is an LVEF of 50 to 55 percent from October 2004.  Therefore, a higher 100 percent rating is not appropriate.

Furthermore, a rating in excess of 30 percent January 26, 2006, to April 16, 2006 is not warranted.  The evidence during this period includes an LVEF of 73 percent, which would not warrant a higher 60 percent rating.  While additional records dated March 2006 do show that the Veteran experienced an exacerbation of congestive heart failure, the higher rating requires more than one episode of congestive heart failure within one year.  The evidence does not demonstrate any additional heart failure within one year of the March 2006 episode.

Finally, the Veteran is assigned a 60 percent rating from April 17, 2006.  During this period, the Veteran had LVEF findings of 45 to 60 percent in April 2006, and 45 percent in January 2009.  The 2009 records specifically noted no congestive heart failure.  A February 2011 VA examination also noted an LVEF of 45 percent, and a physical capacity of 3 to 5 METs.  These findings all fall squarely within the criteria for a 60 percent rating.  

Notably, an LVEF of 25 to 30 percent was noted in March 2011.  These findings are consistent with a higher 100 percent rating.  However, only two days later, the Veteran was noted to have an LVEF of 50 percent.  Additional records from August 2011 recorded an LVEF of 30 to 35 percent, as well as findings of congestive heart failure.  When viewed collectively, this evidence demonstrates an overall level of impairment predominantly consistent with the criteria for a 60 percent rating.  Therefore, a higher 100 percent rating is not warranted.

D.  Lay Evidence

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran and his wife are competent to give evidence about what they observe or experience; for example, they are competent to report that he experiences certain symptoms such as sleep disturbances and shortness of breath.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran and his wife to be credible in their reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, their accounts of his symptomatology describe ratings consistent with the assigned ratings.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's erectile dysfunction and coronary artery disease, with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  In particular, the assigned 60 percent ratings for coronary artery disease contemplate a significant impact on the Veteran's employment.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2011).  In a July 1997 opinion, VA's General Counsel explained that this definition includes personnel who were not actually stationed within the borders of the Republic of Vietnam, but were present within the Republic's borders for duty or visitation purposes.  VAOPGCPREC 27-97 (July 23, 1997); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation that service in Vietnam requires that a claimant have set "foot-on-land" in Vietnam).

Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The Board notes that 38 C.F.R. § 3.309(e) was recently amended, effective August 31, 2010, to allow presumptive service connection based on herbicide exposure when adjudicating claims for chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  See 75 Fed. Reg. 53,202  (Aug. 31, 2010). 

The Veteran contends that he has lung cancer as a result of herbicide exposure in service.  His Form DD-214 shows that he served in the Republic of Vietnam during the Vietnam era.  Therefore, he is entitled to a presumption of exposure to herbicide agents.

VA and private treatment records show the Veteran was diagnosed with a lung nodule.  However, VA records dated June 2011 show that, given the Veteran's severe COPD, there was not much benefit in performing a bronchoscopy with biopsy.  The biopsy itself would be technically difficult with a high risk of complications.  Even if the nodule was positive for malignancy, the Veteran was a poor candidate for surgery, and other treatment options were very limited.

However, records dated November 2010 indicate that there is a "high suspicion for malignancy" of the nodule, and that "the probability of cancer is moderately high around 50 percent."  Records dated March 2011 show the Veteran's shortness of breath was related to end-stage lung disease and "likely cancer."  

Notably, the Veteran underwent a November 2011 VA examination, but the examiner only noted that there was no specific diagnosis regarding the lesion.  However, given the limitations inherent in assessing the Veteran's condition, as well as the statements made by the Veteran's treating physicians regarding the likelihood of the lung nodule being cancerous, the Board has resolved all doubt in the Veteran's favor and concludes that a diagnosis of lung cancer has been established.

Cancer of the lung is among the conditions that shall be service connected for veterans who were exposed to herbicides in service.  However, this presumption is subject to the rebuttable presumption provisions of 38 C.F.R. § 3.307(d). 

These provisions provide that evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d).

In this case, while the Veteran was exposed to herbicides in service, his treatment records also reflect an 80 pack year history of cigarette smoking.  However, there is no competent medical opinion in the claims file which suggests that the Veteran's lung nodule is related to his history of tobacco use.  Therefore, there is no "affirmative evidence" to contradict the presumption that the Veteran's lung cancer is the result of herbicide exposure.  In the absence of such evidence, service connection for lung cancer is warranted.

New and Material Evidence

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

A.  COPD

Historically, the Veteran was denied service connection for COPD in an August 2002 rating decision.  The Veteran did not appeal this decision, and therefore it is final.  The RO declined to reopen the Veteran's claim in the May 2006 rating decision on appeal because new and material evidence had not been received.  Although the RO reopened the Veteran's claim and has adjudicated the issue on the merits in a November 2011 supplemental statement of the case, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record established that the Veteran was currently diagnosed with COPD.  However, the evidence did not establish that the Veteran had COPD in service, or that current COPD was incurred in or otherwise related to service.  

Since the prior final decision, additional evidence has been added to the claims file.  Additional VA and private treatment records show the Veteran continues to be treated for severe COPD.  These records also reflect an 80-pack year history of cigarette smoking.  

The Veteran submitted an article discussing a study of COPD and exposure to occupational causes of the disease.  The Veteran also reported being exposed to asbestos while serving in the U.S. Navy.

A December 2010 private opinion stated that it was possible that asbestos exposure increased the severity of the Veteran's COPD.  Smoking, however, no doubt contributed to the majority of his symptoms.  The physician stated that he had no way of determining how much damage was caused by asbestos exposure.

The Veteran was afforded a VA examination in November 2011.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted a thorough physical examination.  Based on this evidence, he concluded that it was less likely than not that the Veteran's COPD was caused by or a result of asbestos exposure in service.  He noted that COPD was not among the conditions that were known to be caused by asbestos exposure.  Furthermore, the Veteran did not have pleural plaques, asbestosis, mesothelioma, or any other objective findings associated with asbestos-related pulmonary disease.  Given the Veteran's strong smoking history, it was at least as likely as not that findings of COPD would be due to his smoking history.

Initially, the Board notes that the Veteran has asserted that his COPD is attributable to asbestos exposure in service.  This theory was not offered at the time of the August 2002 denial.  However, a new theory of causation or a new theory of entitlement does not constitute a new claim.  Bielby v. Brown, 7 Vet. App. 260, 264-65 (1994); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).  Consequently, where a claim has been denied under one theory of entitlement, and later a new theory of entitlement is asserted, the new theory of entitlement is not a new claim but an attempt to reopen the previously denied claim.

Based on a review of the newly submitted evidence, the Board finds that reopening the Veteran's previously denied claim for service connection for COPD is not warranted.  The Board finds the above evidence to be new, as it was not part of the record at the time of the prior final decision.  However, it is not material because it does not raise a reasonable possibility of substantiating the Veteran's claim.  Specifically, the December 2010 opinion stated that "it was possible" that asbestos exposure increased the severity of the Veteran's COPD.  This opinion is too speculative to be equivalent to presenting a reasonable possibility of substantiating a claim.  Service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

In addition, the article submitted by the Veteran discusses COPD and exposure to various toxins such as inorganic dusts and fumes, but does not offer any information regarding a link between COPD and asbestos, or COPD and the Veteran's period of service.  See Wallin v. West, 11 Vet. App. 509 514 (1998); Sacks v. West, 11 Vet. App. 314, 317 (1998) (standing alone, treatise evidence must discuss generic relationships with a degree of certainty such that there is at least plausible causality based upon objective facts).

Finally, the VA examiner did not conclude that the Veteran's COPD was attributable to service in any way, to include asbestos exposure.  Therefore, this opinion offers no support to the Veteran's claim.

The Board acknowledges the Veteran's statements that he was exposed to asbestos in service, and that this exposure may have caused his disability.  However, despite the "low threshold" announced in Shade, the Board must still consider whether this evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  However, as discussed above, a negative VA opinion has already been obtained with respect to asbestos exposure, and the private opinion submitted by the Veteran was too speculative to form a basis for service connection.  For these reasons, the Veteran's assertions of asbestos exposure, alone, are insufficient to support reopening his previously denied claim for service connection for COPD.

The evidence received was not material, and therefore the Veteran's claim is not reopened.  As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Hearing Loss

Historically, the Veteran was denied service connection for hearing loss in an August 1976 rating decision.  The Veteran did appeal this decision, and therefore it is final.  He has attempted to reopen his claim several times.  The most recent final denial was an unappealed rating decision dated June 2007.

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record established that the Veteran was currently diagnosed with hearing loss.  However, the evidence did not establish that this disability was incurred in or related to the Veteran's first period of service.  In addition, the Veteran had preexisting hearing loss at the time of his second period of service that was not shown to have been aggravated during that period beyond its normal progression.

Since that prior decision, additional evidence has been associated with the claims file.  The Veteran's wife submitted an August 2011 statement in which she stated that he had hearing loss.  

Based on a review of the newly received evidence, the Board finds that reopening the Veteran's previously denied claim for service connection for hearing loss is not warranted.  The Board finds this evidence to be new, as it was not part of the record at the time of the prior final decision.  However, it is not material because it does not raise a reasonable possibility of substantiating the Veteran's claim.  That is, the element of a current disability has already been satisfied.  The August 2011 statement of the Veteran's wife does not address the previously unestablished element of whether the Veteran's disability was incurred in or aggravated by service.

The evidence received was not material, and therefore the Veteran's claim is not reopened.  As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  See Annoni, supra.

Earlier Effective Dates

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2011).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

According to 38 C.F.R. § 3.158, where evidence requested in connection with an original claim is not furnished within one year after the date of the request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158 (2011).

The effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

A.  Special Monthly Compensation for Loss of Use of a Creative Organ

The Veteran filed his claim for service connection for erectile dysfunction on September 20, 2010.  That claim was granted in the March 2011 rating decision, and the Veteran was assigned a noncompensable rating with special monthly compensation for loss of use of a creative organ effective September 20, 2010, the date his claim was received by VA.

Notably, while the Veteran has perfected an appeal with respect to this issue, neither he nor his representative has offered any specific argument as to what effective date should be granted, or why an earlier effective date should be granted.  Nonetheless, the Board has reviewed all the communications and treatment records in the file and finds that no document may be reasonably be interpreted to be a formal or informal claim for service connection for erectile dysfunction before September 20, 2010.  See Lalonde, 12 Vet. App. at 381-82 (finding no evidence of informal claim); Servello, 3 Vet. App. 196, 199-200 (1992) (identifying submittal of informal claim).  Therefore, an effective date earlier than September 20, 2010, is not warranted for the grant of special monthly compensation for loss of use of a creative organ.

B.  Coronary Artery Disease

The Veteran filed a claim for service connection for a heart condition, to include as secondary to herbicide exposure, on September 20, 2010.  Service connection for coronary artery disease was granted in the September 2011 rating decision, and the Veteran was assigned a 10 percent rating effective October 9, 2003.  Additional staged ratings were assigned subsequent to that date.

The RO noted that the Veteran had previously filed a nonservice-connected pension claim in August 2002 in which he claimed "heart problems."  However, a specific diagnosis of coronary artery disease was not present in the Veteran's treatment records until October 9, 2003.  Hence, October 9, 2003 was assigned by the RO as the effective date of the grant of service connection for coronary artery disease.

The Board notes that the effective date assigned for the grant of service connection for coronary artery disease was based upon a liberalizing law.  Generally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a). 

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.  

However, district court orders have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a Veteran who has, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2) . 

As defined in the current regulations, the term "covered herbicide diseases" means a disease for which the Secretary of VA has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816(b)(2)(i) (2011).  This includes Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  Id.

Although ischemic heart disease is not currently included in the covered herbicide diseases listed in 38 C.F.R. § 3.816, the new presumption for that condition must follow the effective date rules as stipulated by Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.).  See 75 Fed. Reg. 168 (2010).

In this case, however, there is no indication that VA denied compensation for coronary artery disease in any decision issued between September 25, 1985 and May 3, 1989.  In addition, the Veteran's claim, received on September 20, 2010, was not pending before VA on May 3, 1989, and was not received by VA between May 3, 1989 and August 31, 2010, the effective date of the presumption of service connection for ischemic heart disease.  

The Board has again reviewed all the communications and treatment records in the file and finds that no other document may be reasonably interpreted as a formal or informal claim for service connection for coronary artery disease before October 9, 2003.  See Lalonde, supra.  

As noted by the RO, the Veteran had filed a claim in August 2002 for "heart problems."  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).

However, this claim was specifically for nonservice-connected pension benefits.  The Veteran did not reference a claim for service-connected compensation, and his submission did not assert or imply that his heart problems were in any way related to service.  Therefore, the August 2002 claim for nonservice-connected pension benefits cannot reasonably be interpreted as a claim for service connection for coronary artery disease.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995) (an appellant must have asserted the claim expressly or impliedly); see also Brannon, supra (the Board is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed).

For these reasons, an effective date earlier than October 9, 2003, is not warranted for the grant of service connection for coronary artery disease.

C.  Special Monthly Compensation for Housebound Status

In the September 2011 rating decision, the RO granted special monthly compensation based on housebound status effective from October 25, 2004 to January 25, 2006, and from April 17, 2006.

Special monthly compensation (SMC) is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  See 38 U.S.C.A. § 1114 (West Supp. 2010); 38 C.F.R. § 3.350 (2011).  Increased compensation may be received at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 C.F.R. § 3.350(i) (2011).  A Veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  Id.

The RO's September 2011 decision to grant benefits under these provisions was predicated on the fact that the Veteran was previously assigned a total disability rating based on individual unemployability (TDIU) for his PTSD under 38 C.F.R. § 4.16, and was awarded a 60 percent rating for coronary artery disease from October 25, 2004 to January 25, 2006, and from April 17, 2006.  Therefore, the award of special monthly compensation at the housebound rate was effective for these same dates.

A review of the claims file shows that the Veteran did not file a specific claim for special monthly compensation at the housebound rate at any time.  Rather, the RO awarded the benefit sua sponte in conjunction with the award of service connection for coronary artery disease.  Therefore, an earlier effective date cannot be awarded based on a claim filed by the Veteran.

Moreover, the Veteran does not meet the schedular requirements for the housebound rate at any time before or after the assigned dates, and a review of the Veteran's treatment records before April 17, 2006 indicates that the Veteran was not housebound as a result of his disabilities.  The Veteran was able to obtain regular treatment at VA and private facilities.  At an RO hearing in February 2006, the Veteran and his wife testified that they were able to attend shows or movies once or twice per month.

In sum, an earlier effective date for special monthly compensation at the housebound rate is not warranted, as the Veteran never filed a specific claim for that benefit, and he did not meet the criteria for that benefit outside of the assigned effective dates. 



ORDER

An initial compensable rating for erectile dysfunction is denied.

An initial 30 percent rating for coronary artery disease is granted prior to October 25, 2004, subject to the laws and regulations governing the award of monetary benefits.

An initial rating in excess of 60 percent for coronary artery disease from October 25, 2004 to January 24, 2006, is denied.

An initial rating in excess of 30 percent for coronary artery disease from January 25, 2006 to April 16, 2006, is denied.

An initial rating in excess of 60 percent for coronary artery disease from April 17, 2006, is denied.

Service connection for lung cancer is granted.

A request to reopen a previously denied claim of entitlement to service connection for COPD is denied.

A request to reopen a previously denied claim of entitlement to service connection for hearing loss is denied.

An effective date earlier than September 20, 2010, for the grant of special monthly compensation for loss of use of a creative organ is denied.

An effective date earlier than October 9, 2003, for the grant of service connection for coronary artery disease is denied.

An effective date earlier than October 25, 2004, for the grant of special monthly compensation at the housebound rate is denied.


REMAND

The Board finds that additional development is necessary in order to fully and fairly adjudicate the Veteran's remaining claims on appeal.

PTSD

As noted above, a portion of the Veteran's records are located on the Virtual VA system.  Recent VA records associated with the treatment of the Veteran's PTSD have been associated with the virtual claims file.  These records are dated after the March 2012 SSOC, and therefore have not been reviewed by the RO.  Because these treatment records are additional pertinent evidence, a remand is required for the issuance of another SSOC.  See 38 C.F.R. § 19.31 (2011) (a supplemental statement of the case will be furnished to a veteran when additional pertinent evidence is received after a statement of the case has been issued).

Hypertension

The Veteran contends that he has hypertension secondary to his service-connected PTSD.

The Veteran submitted a prescription slip dated October 2010 on which his private physician stated that the Veteran had hypertension, among other diagnoses.  There are no other recorded findings, and the physician did not offer any additional information.

A VA opinion was obtained in August 2011.  The examiner noted that the Veteran had been scheduled to appear for an examination.  However, due to his overall level of disability, he was contacted and told there was no need to appear to answer questions regarding his claim for hypertension.  The examiner reviewed the claims file, including the Veteran's treatment from numerous specialists, his medications, physical examinations, and discharge summaries.  He could not find a diagnosis of hypertension, or a prescribed medication for hypertension, in the file.

An additional opinion was obtained in November 2011.  The claims file was again reviewed by the same examiner who provided the August 2011 opinion.  He noted the October 2010 diagnosis, as well as a recent entry in the Veteran's VA treatment records which noted a diagnosis of hypertension.  This entry also included a comment that the Veteran's blood pressure was low and that his prescribed level of Diltiazem would be lowered.  The examiner stated that while the Veteran had been prescribed Diltiazem, this was apparently done for heart rate control, not hypertension.  He further stated that it was unusual that the Veteran had seen a number of specialists, including internists, cardiologists, and pulmonary specialists, yet a review of these extensive records reflected that none of them mentioned the Veteran as having hypertension.  If the Veteran truly had hypertension, one would assume that the Veteran's various physicians would have diagnosed and documented it in his numerous treatment records.  Nonetheless, given the very minimal evidence in the file indicating hypertension, the examiner could only speculate as to whether the Veteran actually had hypertension.

The Court recently held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.

In this case, the VA examiner was unable to offer an opinion as to whether the Veteran currently has hypertension without resorting to speculation.  Notably, this speculative opinion was reached without the benefit of a physical examination.  Given the Veteran's overall level of disability, however, it appears unlikely that he could appear in person for such an examination.   Nevertheless, in order to fulfill the duty to assist the Veteran, the Board finds that the Veteran should be offered the opportunity to submit actual treatment records or other documentation as to how the diagnosis of hypertension was arrived at by his private physician and then the VA examiner should be afforded the opportunity to review such additional records and provide a supplemental opinion to determine the nature and etiology of the Veteran's claimed hypertension.

GERD

The Veteran contends that he has GERD secondary to his service-connected PTSD.  A VA examination was performed in February 2011.  The examiner concluded that the Veteran's GERD was less likely than not secondary to or permanently worsened by his PTSD.  She stated that she could find no medical evidence, research, or evidence-based medical literature to support a finding that GERD is due to, caused by, the result of, or a complication of PTSD.

In January 2012, the Veteran's representative submitted material from the National Center for PTSD.  This literature stated that the gastrointestinal system has been shown to be associated with PTSD, and that studies had shown a relationship between gastrointestinal symptoms and PTSD in both veterans and civilians.

In light of this submission, the claims file should be forwarded to the examiner who performed the February 2011 examination for a supplemental opinion which addresses this new evidence.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the examiner who drafted the February 2011 opinion on GERD.  The examiner should review the claims file, specifically the literature from the National Center for PTSD, and offer an opinion on the following questions:

(A) Is currently diagnosed GERD at least as likely as not proximately due to or the result of a service-connected PTSD?

(B) Is currently diagnosed GERD at least as likely as not aggravated by service-connected PTSD?

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinion on aggravation should be premised on the baseline level of severity of GERD before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and current findings.

2.  Ask the Veteran to provide additional medical evidence (or to submit appropriate authorization to permit VA to obtain) documenting when and how the diagnosis of hypertension was made by his private health care provider, to include treatment records and/or a letter with rationale from that provider.

3.  If such information is received pursuant to numbered paragraph two (2) above regarding the Veteran's claim for service connection for hypertension, then the claims file should be forwarded to an appropriate VA examiner to review the claims file and offer an opinion on the following questions:

(A)  Does the Veteran have a current hypertension disability?

(B)  Is any currently diagnosed hypertension at least as likely as not proximately due to or the result of a service-connected PTSD?

(C) Is currently diagnosed hypertension at least as likely as not aggravated by service-connected PTSD?

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinion on aggravation should be premised on the baseline level of severity of hypertension before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and current findings.

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed. If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims, including the Veteran's claim for an increased rating for PTSD, should be readjudicated.  The Veteran's Virtual VA file should be reviewed in readjudicating all of the Veteran's claims, including his PTSD claim.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


